UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7082


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NORMAN ALAN KERR,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (1:09-cr-00290-NCT-1; 1:11-cv-
00382-NCT-JEP)


Submitted:   October 16, 2012              Decided:   October 23, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Norman Alan Kerr, Appellant Pro Se. Robert Albert Jamison Lang,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Norman Alan Kerr seeks to appeal the district court’s

order dismissing his 28 U.S.C.A. § 2255 (West Supp. 2012) motion

without     prejudice     to    his   right    to    refile      the   motion    on    the

proper forms following the conclusion of his direct appeal. *                          The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.A.     § 636(b)(1)(B)         (West      2006    &    Supp.     2012).

The magistrate judge recommended that the motion be dismissed

and advised Kerr that the failure to file timely and specific

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

              The     timely    filing    of        specific      objections      to     a

magistrate      judge’s      recommendation         is    necessary      to     preserve

appellate review of the substance of that recommendation when

the       parties     have     been    warned        of    the     consequences         of

noncompliance.         Diamond v. Colonial Life & Accident Ins. Co.,

416   F.3d     310,    315-16    (4th    Cir.       2005);     Wright    v.     Collins,

766 F.2d 841, 845-46 (4th Cir. 1985).                    Kerr has waived appellate


      *
       The district court clerk treated Kerr’s notice of appeal
as seeking to appeal the district court’s March 23, 2012 order
adopting the magistrate judge’s recommendation to dismiss Kerr’s
§ 2255 motion.   To the extent Kerr seeks in the present appeal
to challenge the district court’s rulings at resentencing in May
2012, his arguments are more properly raised in the pending
direct appeal of the district court’s amended judgment.     That
appeal has been assigned case No. 12-4775.



                                          2
review     of   the    district      court’s     order        by   failing     to    file

objections      to    the     magistrate       judge’s        recommendation        after

receiving proper notice.            Accordingly, we deny a certificate of

appealability,        deny    Kerr’s    motion     to     appoint        counsel,     and

dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions        are   adequately     presented         in   the    materials

before   the    court    and      argument     would    not    aid      the   decisional

process.

                                                                               DISMISSED




                                           3